DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/22 has been entered.
 
Claim Interpretation
As noted in previous office action, presently elected claims are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114. Any functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. For instance, “configured to supply a first gas” is a functional limitation.
not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963), MPEP 2115. A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus. In this case, “boards are processed” (claim 1) relates to workpieces; similarly, the gas being nitrogen or oxygen (claims 2-3) is immaterial. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishijima (JP 06-085450-A, of record in IDS) .
Regarding claim 1, Nishijima discloses a soldering apparatus 10 (figs. 1-4) comprising: a furnace body 11 (housing) including an upper furnace body 11a, a lower furnace body 11b and a processing chamber in which boards are processed; a gasket 14 (hollow silicone tube- fig. 1, [0038]) provided on an upper furnace body, configured to seal the furnace body and including a first seal and a second seal that is arranged away from the first seal (see diagram below); a sealed space (hollow space within tube 14, fig. 3) isolated from the processing chamber and defined by the furnace body and the gasket when the first seal and the second seal are in contact with the lower furnace body and the furnace body only one of pressure or concentration; either one meets the claim.

    PNG
    media_image1.png
    618
    877
    media_image1.png
    Greyscale

As to claim 2, Nishijima discloses that the gas can be nitrogen [0039]. It is noted that a particular type of gas does not structurally limit the soldering apparatus (see Claim Interpretation above).
As to claim 3, the measuring apparatus 41 in Nishijima can measure the pressure of any gas, including nitrogen and/or oxygen. A particular type of gas does not structurally limit the soldering apparatus.
As to claim 5, Nishijima discloses that the gasket includes a third seal as well as a fourth seal (two width side seals) that effects sealing between the first 
As to claim 6, Nishijima shows that the third seal is arranged between respective end portions on one side of the first seal and the second seal, and wherein the fourth seal is arranged between respective end portions on another side of the first seal and the second seal (see fig. 1 above).  
As to claim 7, Nishijima discloses a control apparatus (not shown, [0044]) capable of communicating with the measuring apparatus 41, wherein the control apparatus is configured to determine whether the pressure received from the measuring apparatus has reached a predetermined threshold [0044]. Examiner also notes that it relates to the manner of operating the control apparatus and any pressure values meets a predetermined threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Nishijima (JP 06-085450-A) in view of Leturmy et al. (US 6074203, “Leturmy”).
Regarding claim 1, Nishijima discloses a soldering apparatus 10 (figs. 1-4) comprising: a furnace body 11 (housing) including an upper furnace body 11a, a lower furnace body 11b and a processing chamber in which boards are processed; a gasket 14 (hollow silicone tube- fig. 1, [0038]) provided on an upper furnace body, configured to seal the furnace body and including a first seal and a second seal that is arranged away from the first seal (see diagram above); a sealed space (hollow space within tube 14, fig. 3) isolated from the processing chamber and defined by the furnace body and the gasket when the first seal and the second seal are in contact with the lower furnace body and the furnace body is closed; a gas supply apparatus 39 configured to supply a first gas into the sealed space; and a measuring apparatus 41 (pressure gauge, [0039]) configured to measure pressure of the first gas in the sealed space (fig. 1). 
Nishijima is silent as to measuring a concentration of a gas. However, such feature is known in the art. Leturmy is directed to a method of supplying gas and regulating the atmosphere of a chamber in operations, including soldering ovens (col. 1, lines 10-24). Leturmy teaches measuring the content/concentration of a given gas component (e.g. oxygen) of the chamber atmosphere and comparing with a predetermined control value in order to solve problems of flow-rate regulation (abstract; col. 2, lines 56-59; col. 4, lines 16-21; col. 10, lines 14-20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a sensor to measure the concentration of a gas in the soldering 

Response to Amendment and Arguments
Applicant’s recent amendment to claims 1 and 11 overcomes previous 112 rejections. With respect to prior art, Applicant’s arguments have been considered but are moot because the current rejection does not rely on Hiyama reference applied in the prior rejection for the pertinent matter challenged in the argument. Specifically, examiner notes that new grounds of rejection set forth above are based on newly cited disclosure of Nishijima.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735